Citation Nr: 0421013	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  01-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to the appellant's service-
connected disabilities.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

4.  Entitlement to an increased evaluation for residuals of 
plantar warts of the right foot, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased evaluation for residuals of 
plantar warts of the left foot, currently evaluated as 20 
percent disabling.

6.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable evaluation for venereal 
warts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1980 to October 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claims of 
entitlement to service connection for a lumbar spine 
disability and entitlement to service connection for a 
psychiatric disorder, claimed as secondary to the appellant's 
service-connected disabilities.

(The issues of entitlement to an initial evaluation higher 
than 10 percent for a right shoulder disability for a period 
prior to June 7, 1997, and entitlement to an evaluation 
higher than 20 percent for a right shoulder disability since 
June 7, 1997, on appeal from an initial grant of service 
connection, are the subject of a separate decision.)


REMAND

Regarding the issues of entitlement to service connection for 
a lumbar spine disability and entitlement to service 
connection for a psychiatric disorder, claimed as secondary 
to the appellant's service-connected disabilities, VA has a 
duty to assist veterans in the development of facts pertinent 
to their claims.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003) (VA regulations implementing the VCAA).  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  An April 19, 2001 letter from the RO provided 
the required VCAA notice for the appellant's claims of 
entitlement to service connection for a lumbar spine 
disability and entitlement to service connection for a 
psychiatric disorder, claimed as secondary to the appellant's 
service-connected disabilities; except, the letter failed to 
address the VCAA requirement of informing the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claims to the extent that the claims were 
based upon secondary service connection.

With regard to the appellant's claim of entitlement to 
service connection for a lumbar spine disability, at a 
November 2002 VA spine examination, the examiner opined that 
the appellant's current lumbar spine disability was less 
likely than not related to the appellant's military service.  
However, while the examiner noted that he was unable to find 
evidence that the appellant fell from a truck while in 
service, it is unclear whether the examiner considered the 
episodes of treatment for back pain contained in the 
appellant's service medical records.  Additionally, although 
a January 18, 1994 VA outpatient treatment record contains a 
notation that the appellant's service-connected disabilities 
of the feet may cause or aggravate the appellant's lumbar 
spine disability, no medical opinion regarding secondary 
service connection for the appellant's lumbar spine 
disability has been obtained.  Accordingly, a new examination 
should be obtained to address these matters.

With regard to the appellant's claim of entitlement to 
service connection for a psychiatric disorder, claimed as 
secondary to the appellant's service-connected disabilities, 
the report of a December 2002 VA mental disorders examination 
is clear that the appellant's current psychiatric disorder is 
secondary to his lumbar spine disability; however, that is 
not a disability for which the appellant is yet service 
connected.  Accordingly, a supplemental opinion or a new 
examination should be obtained to clarify the relationship, 
if any, between the appellant's psychiatric disorder and his 
service-connected disabilities-residuals of plantar warts of 
the right foot, residuals of plantar warts of the left foot, 
hypertension, and venereal warts.

A remand is also required in order to accord due process 
regarding the issues of entitlement to a total rating for 
compensation purposes based on individual unemployability; 
entitlement to an increased evaluation for residuals of 
plantar warts of the right foot, currently evaluated as 20 
percent disabling; entitlement to an increased evaluation for 
residuals of plantar warts of the left foot, currently 
evaluated as 20 percent disabling; entitlement to an 
increased evaluation for hypertension, currently evaluated as 
10 percent disabling; and entitlement to a compensable 
evaluation for venereal warts.  In a March 2003 rating 
decision, the RO denied the appellant's claims.  In October 
2003 the RO received the appellant's Notice of Disagreement 
with the decisions on these issues.  Because no Statement of 
the Case (SOC) has been provided on any of these issues, the 
appellant has not had an opportunity to perfect an appeal.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand these issues to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) (holding that where a notice of disagreement is 
received by VA, the appellate process has commenced and the 
appellant is entitled to a Statement of the Case on the 
issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied regarding the issues of 
entitlement to service connection for a 
lumbar spine disability as secondary to 
the appellant's service-connected 
disabilities of the feet and entitlement 
to service connection for a psychiatric 
disorder, claimed as secondary to the 
appellant's service-connected 
disabilities.  This includes notifying 
the appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The appellant should be afforded a VA 
spine examination, by a physician other 
than the physician who conducted the 
November 2002 VA spine examination, to 
determine whether the appellant has a 
current low back disability that is 
related to his military service or that 
is caused or aggravated by his service-
connected disabilities of his feet-
residuals of plantar warts of the right 
foot and residuals of plantar warts of 
the left foot.   The claims folder, 
including the appellant's service medical 
records showing treatment or examination 
in May 1980, August 1983, September 1984, 
May 1985, March 1986, November 1986, 
November 1987, April 1990, and June 1990; 
the reports of VA outpatient treatment on 
March 19, 1991, January 18, 1994, June 
22, 2000, and August 4, 2000; and the 
report of a VA spine examination in 
November 2002, should be made available 
to the examiner for review before the 
examination.  (The relevant service 
medical records are contained in a manila 
folder within the appellant's claims 
folder.)  The examiner should note in the 
examination report whether the claims 
folder has been reviewed.

The examiner should express an opinion as 
to whether the appellant has a current 
lumbar spine disability that is "due 
to," "more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
appellant's military service.

Regarding whether the appellant has a 
current lumbar spine disability that is 
related to his military service or that 
is caused or aggravated by the 
appellant's service-connected 
disabilities of his feet, the examiner 
should note that the applicable law 
provides that, when a nonservice-
connected disability is made worse, i.e., 
results in additional disability, or is 
aggravated by a service-connected 
disability, the veteran is entitled to 
compensation for the degree of disability 
over and above the degree of disability 
that existed prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The examiner should express opinions as 
to whether the appellant's current lumbar 
spine disability is "caused or 
aggravated by" the appellant's service-
connected disabilities of the feet 
(residuals of plantar warts of the right 
foot and residuals of plantar warts of 
the left foot).  It would be helpful if 
the examiner would use the following 
language, as may be appropriate:  "more 
likely than not" caused or aggravated by 
(specify which), meaning that the 
likelihood greater than 50%, "at least 
as likely as not" caused or aggravated 
by (specify which), "less likely than 
not" or "unlikely" to have been caused 
or aggravated by (specify which), meaning 
that there is a less than 50% likelihood 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The appellant should be afforded a VA 
mental disorders examination to determine 
whether the appellant has a current 
psychiatric disorder that is caused or 
aggravated by his service-connected 
disabilities.  The appellant is service 
connected for residuals of plantar warts 
of the right foot, residuals of plantar 
warts of the left foot, hypertension, and 
venereal warts.  (If the examiner who 
conducted the December 2002 VA mental 
disorders examination is available, a 
clarifying opinion/supplemental report by 
that examiner may be obtained in lieu of 
a new VA mental disorders examination.  
In that case, the examiner should state 
in any report whether a new examination 
is needed.)  The claims folder, including 
the report of a December 2002 VA mental 
disorders examination and the September 
7, 2000 statement from a VA psychiatrist, 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report whether the claims folder has been 
reviewed.

The examiner should note that the 
applicable law provides that, when a 
nonservice-connected disability is made 
worse, i.e., results in additional 
disability, or is aggravated by a 
service-connected disability, the veteran 
is entitled to compensation for the 
degree of disability over and above the 
degree of disability that existed prior 
to the aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

The examiner should express opinions as 
to whether the appellant's current 
psychiatric disorder is "caused or 
aggravated by" the appellant's service-
connected disabilities (residuals of 
plantar warts of the right foot, 
residuals of plantar warts of the left 
foot, hypertension, and venereal warts).  
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
caused or aggravated by (specify which), 
meaning that the likelihood greater than 
50%, "at least as likely as not" caused 
or aggravated by (specify which), "less 
likely than not" or "unlikely" to have 
been caused or aggravated by (specify 
which), meaning that there is a less than 
50% likelihood 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  With regard to the appellant's claims 
of entitlement to service connection for 
a lumbar spine disability and entitlement 
to service connection for a psychiatric 
disorder, claimed as secondary to the 
appellant's service-connected 
disabilities, the RO should again review 
the record.  If any benefit sought on 
appeal, including entitlement to service 
connection for a lumbar spine disability 
on a secondary basis (see record of VA 
outpatient treatment dated on January 18, 
1994), remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The SSOC should set forth all pertinent 
laws and regulations and should include a 
discussion of the application of those 
laws and regulations to the evidence.  
Thereafter, the case should be returned 
to the Board, if in order.

5.  Regarding the issues of entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability; entitlement to an 
increased evaluation for residuals of 
plantar warts of the right foot, 
currently evaluated as 20 percent 
disabling; entitlement to an increased 
evaluation for residuals of plantar warts 
of the left foot, currently evaluated as 
20 percent disabling; entitlement to an 
increased evaluation for hypertension, 
currently evaluated as 10 percent 
disabling; and entitlement to a 
compensable evaluation for venereal 
warts, the appellant and his 
representative should be furnished a 
statement of the case and given an 
opportunity to respond thereto.  The 
statement of the case should set forth 
all pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.

If any claim remains denied, the 
appellant and his representative should 
be notified of the time limit within 
which an adequate substantive appeal must 
be filed and of the requirements for an 
adequate substantive appeal in order to 
perfect an appeal of the issue(s).

If, and only if, a timely and adequate 
substantive appeal is received, the 
claim(s) should then be returned to the 
Board for further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


